DETAILED ACTION
This communication is in response to the Application filed on 09/01/2020. Claims 1-13 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation “the word" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-6 are further rejected based on its dependency of claim 3.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit”, “determination unit”, “discrimination unit”, “feature amount extraction unit”, “communication unit” in claims 1-3, 7-10 and claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Special Note for SME Rejections Only 35 USC § 101:
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claims appear to be directed to a software embodiment and not to hardware embodiment, where a machine claim is directed towards a system, apparatus, or arrangement. The claim appears to be directed towards a software embodiment. [0065] of the as filed Specification describes the elements of the system being implemented as software alone actualizing the embodiments of the invention. The claimed limitations are capable of being performed as software as described in the above paragraphs, alone since no hardware component is being claimed. Software, alone, are not physical components and thus are not statutory since software do not define any structural and functional interrelationships between the computer programs and other claimed elements of a computer, which permit the computer’s program functionality to be realized. Hence, the stated functions comprise software and is thus not directed to a hardware embodiment. Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See e.g., Warmerdam, 33 F.3d at 1361, 31, USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between data and other claimed aspects of the invention, which permit the data structure’s functionality to be realized. In contrast, a 
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 11, and 12 recites “an input unit to which a predetermined voice is input; and a determination unit that determines whether or not a voice input after a voice including a predetermined word is input is intended to operate a device.”
The limitation of “to which a…”, “determines whether…”, drafted covers a human organizing of activities. More specifically, a human speaking to their friend and determining a command word was noted and subsequent commands spoken after the command word.. 
This judicial exception is not integrated into a practical application. In particular, claim 1, 13, and 20 recites additional element of “input unit”, and “determining unit” where [0008], and [0020] of as filed specification refers to these as general purpose computer elements. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea as it refers to generic processor and memory without integration into the practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the 
With respect to claim 2, the claim relates to discriminating whether or not the predetermined word is included in the voice. This reads on a human being able to determine if the command word to initiate further actions was provided by their friend. The “discrimination unit” was interpreted to be implemented by a general purpose processor which does not tie the claim to a practical application nor is this element significantly more. With respect to claim 3, the claims relate to extracting an acoustic feature amount of the word when voice includes the predetermined word. This relates to a human determining certain acoustic feature of the word when the command word is determined such as pitch. The “feature amount extraction unit” was interpreted to be implemented by a general purpose processor which does not tie the claim to a practical application nor is this element significantly more. With respect to claim 4, the claim recites storage of the acoustic features. This relates to a human writing down the acoustic features. The “storage unit” was interpreted to be implemented by a general purpose processor which does not tie the claim to a practical application nor is this element significantly more. With respect to claim 5, the claim relates to overwriting previous acoustic feature information. This relates to a human writing over in the piece of paper the newly determined feature. No additional limitations are present. With respect to claim 6, the claim relates to storing both the acoustic feature of the word and 7, the claim relates sending the voice input after the predetermined words is input to a second device. This relates to a human forwarding any subsequent commands to another human. The “communication unit” was interpreted to be implemented by a general purpose processor which does not tie the claim to a practical application nor is this element significantly more.  With respect to claim 8, the claim relates to determining based on the acoustic feature amount after the voice including the predetermined word is input if device is to be operated. This is related to a human checking for new commands after the command word. No additional limitations are present. With respect to claim 9, the claim relates to during a predetermined period from the predetermined word is determined whether or not the device should be operated. This relates to a human counting the time when the command word was inputted to when the next word is input. No additional limitations are present. With respect to claim 10, the claim relates the acoustic feature amount being a tone color, pitch, a pitch speech or a volume. This relates to a human determining a pitch of a human. No additional limitations are present. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knudsen (US 10,204,624).
As to claims 1, Knudsen teaches an information processing device (see col. 5, lines 10-16, where information handling device is described for receiving voice input) comprising: 
an input unit to which a predetermined voice is input (see col. 5, lines 10-20, where voice input is received from various input devices) ; and 
a determination unit that determines whether or not a voice input after a voice including a predetermined word is input is intended to operate a device (see col. 6, lines 22-37, where determination determines whether additional user input after activation of the assistant is made, where the predetermined word is described in col. 5, lines 41-52, wake up word received and see col. 8, lines 27-31, where various functions implemented as instructions executed by processor).

As to claim 2, Knudsen teaches further comprising a discrimination unit that discriminates whether or not the predetermined word is included in the voice (see 

	As to claim 8, Knudsen teaches wherein the determination unit determines, on a basis of an acoustic feature amount of the voice input after the voice including the predetermined word is input, whether or not the voice is intended to operate the device (see col. 5, lines 60-col. 6, lines 3, where feature amount is interpreted as to whether user provides additional input based on predetermined time and see col. 6, lines 27-33, where voice can be input with respect to commands).

	As to claim 9, Knudsen teaches wherein the determination unit determines, on a basis of an acoustic feature amount of a voice input during a predetermined period from a timing when the predetermined word is discriminated, whether or not the voice is intended to operate the device (see col. 5, lines 60-col. 6, lines 3, where system checks if user input is received within predetermined period of time after receiving the wake word)

As to claims 11 and 12, Knudsen teaches an information processing method comprising determining, by a determination unit, whether or not a voice input to an input unit after a voice including a predetermined word is input to the input unit is intended to operate a device (see col. 6, lines 22-37, where determination determines whether additional user input after activation of the assistant is made, where the predetermined word is described in col. 5, lines 41-52, wake up word received and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen (as applied above) in view of Prasad (US 9,697,828).
As to claim 3, Knudsen teaches all of the limitations as in claim 1, above. 
However, Knudsen does not specifically teach further comprising a feature amount extraction unit that extracts at least an acoustic feature amount of the word in a case where the voice includes the predetermined word.
Prasad does teach further comprising a feature amount extraction unit that extracts at least an acoustic feature amount of the word in a case where the voice includes the predetermined word (see col. 11, lines 5-14, where features are extracted from the audio to be used in wakeword model).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the word processing after a predetermined word is input as taught by Knudsen with the feature amount extraction as taught by Prasad in order to reduce false detection and to prevent user experience to be negatively impacted (see Prasad col. 2, lines 26-30).

As to claim 4, Knudsen in view of Prasad teach all of the limitations as in claim 3, above. 
Furthermore, Prasad teaches further comprising a storage unit that stores the acoustic feature amount of the word extracted by the feature amount extraction unit (see col. 11, lines 6-9, where information can be stored at block 420 and see col. 12, lines 60-65).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the word processing after a predetermined word is input as taught by Knudsen with the storing as taught by Prasad in order to reduce false detection and to prevent user experience to be negatively impacted (see Prasad col. 2, lines 26-30).

As to claim 5, Knudsen in view of Prasad teach all of the limitations as in claim 4, above. 
Prasad teaches wherein the acoustic feature amount of the word extracted by the feature amount extraction unit is stored while a previously stored acoustic feature amount is overwritten (see col. 11, lines 22-24, where replacing of an existing detection model with the customized wake word detection model which is a function of the audio features (see col. 11, lines 5-4).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the word processing after a predetermined word is input as taught by Knudsen with the feature amount extraction as taught by Prasad in order to reduce false detection and to prevent user experience to be negatively impacted (see Prasad col. 2, lines 26-30).

As to claim 6, Knudsen in view of Prasad teach all of the limitations as in claim 4, above. 
Furthermore, Prasad teaches wherein the acoustic feature amount of the word extracted by the feature amount extraction unit is stored together with a previously stored acoustic feature amount stored (see col. 11, lines 15-17, where a new model is created or the existing model is updated which is a function of the audio features) (e.g. The Examiner interprets the new model which is stored with the other models or the adding of new data to update the existing model to be the same as storing with previous acoustic feature information).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Knudsen (as applied above) in view of Wang (US 2019/0027138).
7, Knudsen teaches all of the limitations as in claim 8, above.
However, Knudsen does not specifically teach a communication unit that transmits, to another device, the voice input after the voice including the predetermined word is input in a case where the determination unit determines that the voice is intended to operate the device.
Wang does teach a communication unit that transmits, to another device, the voice input after the voice including the predetermined word is input in a case where the determination unit determines that the voice is intended to operate the device (see [0047], where the command hub 104 after receiving the wakeup command, transmits additional voice input uttered by the user to the cloud service for recognition of one or more commands).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the word processing after a predetermined word is input as taught by Knudsen with the transmission to another device as taught by Wang in order to allow users to customize wake up utterances (see Wang [0013]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Knudsen (as applied above) in view of Rose (US 2018/0061399).
As to claim 10, Knudsen teaches all of the limitations as in claim 8, above.
However, Knudsen does not specifically teach wherein the acoustic feature amount is a feature amount relating to at least one of a tone color, a pitch, a speech speed, or a volume.
Rose does teach wherein the acoustic feature amount is a feature amount relating to at least one of a tone color, a pitch, a speech speed, or a volume (see [0031]-[0033], where a change in speech pattern signifies speaking of a command then engaging in a conversation and uses speech, monotony of voice, loudness).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the word processing after a predetermined word is input as taught by Knudsen with the features as taught by Rose in order to allow a user to continue speaking a stream of utterances without a pause or cessation (see Rose [0018]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (as applied above) in view of Knudsen (as applied above).
As to claim 13, Wang teaches an information processing system comprising: 
a first device (see [0047], command hub 104); and 
a second device (see [0047], where cloud service 200 is described), 
wherein the first device includes an input unit to which a voice is input (see Figure 1, microphone 140 within hub 104), 
a communication unit that transmits, to the second device, the voice input after the voice including the predetermined word is input in a case where the determination unit determines that the voice is intended to operate the device (see [0047], where the command hub 104 after receiving the wakeup command, transmits additional voice input uttered by the user to the cloud service for recognition of one or more commands), and 
the second device includes (see [0048], cloud service)
a voice recognition unit that performs voice recognition on the voice transmitted from the first device (see [0048], where cloud service 200 recognizes command using speech recognition techniques).
	However, Wang does not specifically teach a determination unit that determines whether or not a voice input after a voice including a predetermined word is input is intended to operate a device.
Knudsen does teach a determination unit that determines whether or not a voice input after a voice including a predetermined word is input is intended to operate a device (see col. 6, lines 22-37, where determination determines whether additional user input after activation of the assistant is made, where the predetermined word is described in col. 5, lines 41-52, wake up word received and see col. 8, lines 27-31, where various functions implemented as instructions executed by processor).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the distributed processing as taught by Wang with the determination unit as taught by Knudsen in order to reduce instances of inadvertent digital assistant activation (see Knudsen, col. 8, lines 16-17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
02/03/2022